DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 12, 16-19 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kah (US Pub No 2008/0257982 A1).
Re claim 11, as best understood, Kah shows a sprinkler head nozzle assembly (Figs. 24-29) comprising: a nozzle housing (201) including an inlet (B) for pressurized water and an outlet (A) downstream of the inlet; a rotating arc adjustment ring (204c) mounted on the nozzle housing such that rotation of the arc adjustment ring extends and reduces a length of an arcuate exit opening to set an arc of coverage of the sprinkler head nozzle assembly; a rotating distributor (202), mounted on a central shaft (2015) extending through an arcuate adjustable nozzle including a valve assembly (204) positioned below the rotating distributor in the nozzle housing and operable to direct water onto the rotating distributor; the valve assembly further comprising: an upper valve element (2022) including a top portion with an arcuate, conical, axially stepped and spiraled underside valve surface (Fig. 29, 2020c); and a lower valve member (204d) including a central opening and a radially stepped and spiraled edge (Fig. 28, 204f) surrounding the central opening, the upper valve member mounted in the lower valve member such that the lower valve member is movable relative to the upper valve member such that interaction between the arcuate, conical, axially stepped and spiraled underside valve surface of the upper valve member and the radially stepped and spiraled edge of the lower valve member defines the arcuate exit opening, wherein water flows along the even, conical, axially stepped and spiraled underside valve surface (paragraph 0114 – “the movement of the element 2022 upward and downward depending on the changing arc angle of coverage also maintains the desired flow rate for each changed angle of coverage for a different range or precipitation rate than that provided by the basic nozzle assembly parts after the nozzle assembly has been assembled at the factory or during manufacture to provide a nozzle assembly for different ranges or precipitation rates using the same standard nozzle assembly parts;” emphasis added) to provide a corresponding conically shaped water discharge stream over a desired arc of coverage when water flows through the valve assembly.
Re claim 12, Kah shows a rotating range adjustment ring (Fig. 25, 204) mounted on the housing upstream of the arc adjustment ring (204c) such that rotation of the range adjustment ring increases and decreases a downstream flow area to control flow of water to the arcuate exit opening.
Re claim 16, Kah shows the range adjustment ring (Fig. 25, 204) includes an upstream adjustable area (B) opening in the nozzle housing flow path to the nozzle assembly.
Re claim 17, Kah shows the nozzle housing includes an actuation piston (Fig. 43, 402) for extending and retracting the rotating distributor out of the nozzle housing.
Re claim 18, Kah shows the rotating distributor (Fig. 25, 202) includes a viscous damping assembly (2013) operable to limit rotation speed of the rotating distributor.
Re claim 19, Kah shows the set arc of coverage and the set range are visible from an exterior of the sprinkler head nozzle assembly (Fig. 26, 204c).
Re claim 29, as best understood, Kah shows a sprinkler head nozzle assembly (Figs. 24-29) comprising: a nozzle housing (201) including an inlet (B) for pressurized water and an outlet (A) downstream of the inlet; a rotating arc adjustment ring (204c) mounted on the nozzle housing such that rotation of the arc adjustment ring extends and reduces a length of an arcuate exit opening to set an arc of coverage of the sprinkler head nozzle assembly; a rotating distributor (202), mounted on a central shaft (2015) extending through an arcuate adjustable nozzle including a valve assembly (204) positioned below the rotating distributor in the nozzle housing and operable to direct water onto the rotating distributor; the valve assembly further comprising: an upper valve element (2022) including a top portion with an arcuate, conical, axially stepped and spiraled underside valve surface (Fig. 29, 2020c); and a lower valve member (204d) including a central opening and a radially stepped and spiraled edge (Fig. 28, 204f) surrounding the central opening, the upper valve member mounted in the lower valve member such that the one of the lower valve member and the upper valve member is rotatable and movable axially with respect to the other of the upper valve member and lower valve member such that interaction between the arcuate axially stepped and spiraled underside valve surface of the upper valve member and one of the axially stepped and spiraled surface and radially stepped and spiraled edge of the lower valve member defines the arcuate exit opening, wherein water flow along the even, conical, axially stepped and spiraled underside valve surface (paragraph 0114 – “the movement of the element 2022 upward and downward depending on the changing arc angle of coverage also maintains the desired flow rate for each changed angle of coverage for a different range or precipitation rate than that provided by the basic nozzle assembly parts after the nozzle assembly has been assembled at the factory or during manufacture to provide a nozzle assembly for different ranges or precipitation rates using the same standard nozzle assembly parts;” emphasis added) provides a corresponding conically shaped water discharge stream over a desired arc of coverage when water flows through the valve assembly.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kah (US Pub No 2008/0257982 A1).
Re claims 13 and 14, the embodiment of Kah relied on above does not teach wherein the arc adjustment ring has a snap retention lug or wherein the nozzle housing has an arc set ring retention slot.
However, Kah utilizes a snap fit in other embodiments (paragraphs 0105, 0129).
Therefore it would have been obvious to utilize a retention lug and retention slot to create a snap fit as taught in Kah to provide another means of connection for the sprinkler assembly.
Re claim 15, Kah as modified above shows the rotation of the arc adjustment ring (Fig. 25, 204c) changes a length of the arcuate exit opening (A).
Response to Arguments
Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive. Regarding applicant’s argument that “element 2020c has an irregular underside surface that is not arcuate and not conical” as applicant states “the underside surface of the element 202 is ragged and no portion of it is arcuate” and “further, no part of element 2022 including element 2020c is conical as required by claims 11 and 29.” First, the examiner would like to once again refer back to the Patent Trial and Appeal Board decision rendered 5/18/2020 which affirms that element 2020c is conical. Second, the definition of the term “arcuate” is simply “bent or curved” which is clearly demonstrated in a number of ways in figure 29 of Kah. For the same reason applicant’s valve surface can be considered “arcuate” as this term is never used or defined in applicant’s disclosure with specific regard to the valve surface itself (paragraph 0033 describes the upper valve member 31 as an “arcuate upper valve member”), the same reasoning can be applied to Kah. Specifically, that 2020c at the very least is indeed arcuate, or curved. However, 2020f, 2020g, 2015, 2015b, 2015c are all also curved as the general shape of 2015 is cylindrical thus requiring it to be curved and with 2020c being conical, there is also at least some requirement that it to be curved in shape. Finally, paragraph 0112 of Kah directly states “the upper valve element is moved up and down by rotating the shaft 2015 to match the spiral valving steps and keep the arcuate valving surface in contact by thread 2015b as the rotation of the upper valving element 2022 opens and closes the arcuate valve opening A.” Emphasis added. Thus, Kah directly refers to the valving surface as “arcuate” in an even more direct manner than applicant’s specification.
Applicant also continues to argue that Kah fails to disclose “water flows along the arcuate, conical, axially stepped and spiraled underside valve surface to provide a corresponding conically shaped water discharge stream over a desired arc of coverage when water flows through the valve assembly” to which applicant further contends that paragraph 0114 does not disclose this limitation. Applicant continues to describe the element 2022 as “ragged” with a “stepped underside” as the reasoning for why Kah does not disclose this limitation. Applicant’s argument is faulty for at least 2 reasons. The first of which is that applicant’s own claimed valve surface is also stepped, more to the point, the valve surface is both disclosed and claimed as stepped. Emphasis added. Thus, applicant is very clearly contradicting the concept of their own claimed invention by attempting to state that a stepped surface “would disrupt water flow” in any way. The second reason is the language of paragraph 0114 already directly counters applicant’s argument of a water flow disruption as paragraph 0114 explicitly describes maintaining a desired flow rate which would clearly rely on the idea of no disruption to the water flow. 
A final note regarding the shape of the discharge stream, much like applicant’s argument has been previously made, it has also been previously pointed out that the discharge opening in both the instant invention and Kah is explicitly an “arcuate opening” where the “arc of coverage” can be set by rotating the valve to which the range covered by Kah is 0 to 360 degrees as noted throughout Kah’s disclosure. Thus, given the sprinkler as a center point and the water ejecting out of the sprinkler from that center point or more to the point spreading from that center point, emphasis added, the shape of the stream will be conical. Any dispute of this would similarly appear to contradict applicant’s own disclosure in the same way applicant appears to be doing by stating that a stepped underside valve surface would disrupt water flow. 
In light of these remarks, all prior art rejections shall be maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752